                  UNITED STATES DISTRICT COURT

                    DISTRICT OF RHODE ISLAND


LMG Rhode Island Holdings, Inc.

     v.                                    Case No. 18-cv-297-SJM-AKJ

Rhode Island Superior Court,
Providence County;
Hon. Netti C. Vogel; and
Eugene J. McCaffrey, III


                               O R D E R


     The plaintiff newspaper’s (the “Journal”) motion to alter

the judgment reargues that which was previously asserted and

considered, and fails to identify any manifest errors of law or

fact necessary to the order of dismissal, nor has it presented

any newly discovered evidence of any significance.



     But, to repeat and, perhaps, clarify: “In light of the

circumstances presented, the Journal has failed to persuade the

court that issuance of a ‘declaratory judgment’ (in the nature

of [prospective] injunctive relief) against a sitting Rhode

Island state court judge would constitute either a necessary or

appropriate exercise of this court’s discretion.”      Order of

Dismissal (document no. 27), at 6.




                                   1
     Declaratory relief is intended to define legal rights with

respect to present and future conduct.   See e.g., Johnson v.

McCuskey, 72 Fed. Appx. 475, 477 (7th Cir. 2003); Aldrich v.

Considine, 2013 WL 4679722 at 7 (D. Mass Aug. 29, 2013)

(collecting cases).   Declaratory relief is not meant to reach

past conduct.



     Here, the Journal easily could have sought federal relief

in a timely manner when it thought its rights to juror access

were being infringed, but it failed to do so.   It did not file

its federal complaint in this case until after the perceived

infringement was fully abated, and, indeed, until after the

Journal already had access to the jurors at issue.   That is, the

state court orders about which it complains had already been

rescinded before the Journal sought federal relief from those

very orders. (As noted in its federal complaint, the Journal

filed an earlier suit in state court raising similar or related

issues, but voluntarily dismissed that suit without prejudice

before filing the complaint in this court.)



     While the Journal now seems to be denying that it seeks

declaratory relief sounding like prospective injunctive relief,

that is precisely what the complaint, fairly read, seeks.   The

complaint seeks a declaration that “post-verdict, in the absence


                                 2
of a compelling government interest demonstrated by specific,

on-the-record factual findings, Judge Vogel may not prohibit the

media from contacting jurors or otherwise impede the jury

interview process.”   Complaint (document no. 1), at 17.    In its

memorandum in support of its motion to amend or alter the

judgment (document no. 29-1), the Journal writes: “To be clear,

the Journal does not seek injunctive relief and is not asking

this Court to direct Judge Vogel to do anything.   The Journal is

requesting a limited declaration to the effect that, in the

absence of a compelling government interest demonstrated by

specific, on-the-record factual findings, a judge may not

prohibit the press from contacting jurors or otherwise impede

the jury interview process after a verdict has been rendered in

a criminal case.”   Id. at 18 (emphasis in the original).



     To be clear, the nature of the relief the Journal claims it

seeks is not clear.   Nevertheless, it seems evident to the court

that the declaration desired is intended and phrased in such a

way as to be seen as controlling future conduct by the state

judge in future cases.   But, if the Journal is not seeking

prospective relief sounding like an injunction with respect to

future conduct, then there is certainly no need to declare

rights with respect to the past conduct involved here.     If the

Journal is seeking prospective relief against the state judge,


                                 3
however, such relief is inappropriate for all the reasons

previously given, and the complaint does not describe a claim

warranting discretionary declaratory relief.   See, e.g., Stevens

v. Osuna, 877 F.3d 1293, 1308-13 (11th Cir. 2017) (on similar

facts, with similar declaratory relief sought, declaratory

relief denied on grounds of judicial immunity, declaratory

judgment discretion, absence of necessity and usefulness, and

comity (separation of powers)).



     The applicable law is reasonably clear with respect to

public trials and public access to jurors, and when jurors’

identities may be shielded from the public, as well as when

access to jurors may and may not be limited.   Future disputes

about such matters are better resolved in the context of the

particular facts and circumstances in which they arise.   Should

the Journal or any other interested party think that access to

jurors is being incorrectly impeded in some future case, there

are adequate remedies readily available, and capable counsel

surely will have an opportunity to seek such relief in a timely

fashion.   There is simply no need, and it would be inadvisable,

to attempt to fashion some declaration sounding like an

injunction that, at best, could only restate the presently

applicable law.




                                  4
     “By the Declaratory Judgment Act, Congress sought to place

a remedial arrow in the district court’s quiver; it created an

opportunity, rather than a duty, to grant a new form of relief

to qualifying litigants.   Consistent with the nonobligatory

nature of the remedy, a district court is authorized, in the

sound exercise of its discretion, . . . to dismiss an action

seeking a declaratory judgment before trial.”   DeNovelis

v.Shalala, 124 F.3d 298, 313 (1st Cir. 1997) (quoting Wilton v.

Seven Falls Co., 515 U.S. 277, 288 (1995)).



     Finally, because the Journal argues extensively that the

so-called (by the Journal) “gatekeeper” letter from Judge Vogel

to jurors dated April 26, 2018, somehow survived and remains an

obstacle to its ability to access the jurors at issue, that

point should be addressed.   The pleadings show that the state

court’s subsequent May 7 and May 16 actions vacated all

restrictions on juror access previously imposed by the court,

and the parties cannot reasonably dispute that the Journal was

free to access the jurors thereafter.   As the defendant points

out, the letter speaks for itself, and it does not appear to

this court to be an impediment to access, and it certainly was

not an impediment after the state court categorically vacated

its orders restricting access.   In any event, even that

possibility is not sufficient in context to warrant the exercise


                                 5
of discretion to grant declaratory relief in the form sought by

plaintiff.



                           CONCLUSION

      Taking the facts as pled in the complaint as true, and for

the reasons previously given, and discussed here, and included

in defendant’s memorandum in opposition, granting declaratory

relief as sought by plaintiff is unnecessary and would be

inappropriate.



      The motion to amend or alter judgment (document no. 29) is

hereby DENIED.



      SO ORDERED.

                                     ____________________________
                                     Steven J. McAuliffe
                                     United States District Judge

April 24, 2019

cc:   Michael J. Grygiel, Esq.
      Zachary C. Kleinsasser, Esq.
      William E. O’Gara, Esq.
      Marc DeSisto, Esq.
      Thomas W. Lyons, III, Esq.




                                 6
